Citation Nr: 1538193	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-32 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints, treatment, or diagnoses of hearing loss or tinnitus during active duty service; the Veteran's hearing was normal on separation examination.  

2.  The Veteran experienced noise exposure in the form of duties involving working with missile artillery weapons during noncombat service.  

3.  VA examinations dating in 2010 and 2011 reveal a current hearing loss disability for VA purposes; there are also diagnoses of tinnitus.  

4.  There is no probative evidence which links the Veteran's current hearing loss and tinnitus to his active military service.  

5.  Hearing loss and tinnitus were not manifest within the first year of the Veteran's separation from active duty in 1968.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385, 3.307, 3.309 (2015).

2.  Bilateral tinnitus was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran was provided the requisite notice with respect to his claim in a letter dated April 2010 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; private treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was accorded VA examinations in May 2010 and October 2011; the findings of the examinations, and the most recent medical opinion in the 2011 examination, are adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, sensorineural hearing loss may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Army from June 1965 to June 1968.  The Veteran serves in the artillery branch as a missile launcher crewmember.  He did not serve overseas or in combat.  Accordingly, the Board finds he experienced acoustic trauma in the form of exposure to the noise of weapons operation.  

In April 1965, the Veteran's entrance examination revealed that his hearing was normal on audiometric testing.  In a May 1968 service separation examination, his hearing was normal on audiometric testing.  Clinical evaluation of his ears and ear drums was also normal.  On the accompanying report of medical history, the Veteran specifically answered "no" to the questions which asked if he had any hearing loss or ringing ears.  Both VA examiners reviewed the service treatment records and indicated that the audiometric test findings showed that the Veteran's hearing was normal on both entrance and separation examination, without a hearing threshold shift.  

Private medical treatment records from 2002 to 2006 reveal treatment for from an ears, nose, and throat (ENT) specialist for a variety of symptoms such as impacted ear wax, rhinitis, nasal congestion, and otitis externa.  A May 2002 audiogram which is graphical in nature, shows a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

A May 2002 private treatment record indicates that the Veteran reported his noise exposure history as serving in the "artillery for three years (the patient served in a Nike missile base).  He has done some shooting.  He has been a carpenter most of his life and has been around noise.  His hearing is good but he has noted some dizziness and disequilibrium."  He also reported onset of ringing in his ears for six months, beginning with a newly prescribed medication.  The diagnosis included sensorineural hearing loss and secondary tinnitus.  No specific opinion related these disorders to service or noise exposure experienced therein.  

In May 2010, at a VA audiology examination, the Veteran reported a history of decreased hearing acuity.  He reported military noise exposure from working as a radar technician during service.  He also reported extensive post-service noise exposure from decades of working in construction and an autobody shop.  He denied experiencing recreational noise exposure.  However, on his notice of disagreement and substantive appeal, the Veteran reported a post-service history of working in an office environment.  The examiner reviewed the service treatment records showing normal hearing on entrance and separation from service.  The Veteran reported symptoms of tinnitus which he indicated had for "a long time" and had worsened over the years.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
55
LEFT
15
15
20
30
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  These findings reveal the presence of a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The diagnosis was sensorineural hearing loss.  The examiner opined that because the Veteran had normal hearing acuity demonstrated throughout service, including on his service separation examination, the current hearing loss and tinnitus were not caused by or a result of the Veteran's unprotected military noise exposure.  

In October 2011, another VA audiology examination of the Veteran was conducted.  The Veteran reported difficulty hearing.  He reported the same noise exposure history as in the prior examination, except he claimed that he wore hearing protection all the time during his post-service construction work and half the time during his post-service autobody shop work.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
30
70
LEFT
0
5
20
35
55

Speech audiometry revealed speech recognition ability of 98 percent in both ears.  Again, these findings reveal the presence of a current hearing loss disability.  See 38 C.F.R. § 3.385.  The examiner reviewed the claims file and stated that it was "not as least as likely as not" that the Veteran's current hearing loss and tinnitus were caused by military service including military noise exposure.  Again, the examiner noted normal hearing tests throughout the Veteran's military service without any threshold shift and indicated that there was no scientific basis to support delayed onset hearing loss from noise exposure.  

The Veteran has made various assertions; he testified at a hearing that he did not have a hearing test on separation from service.  This is countered by the fact that there are audiometer test results on the separation examination report.  He has asserted in statements to adjudicators that he did not have post-service noise exposure because he worked in an office environment, yet he reported a history of post-service construction and autobody employment to examiners.  He reports a long history of tinnitus to VA examiners; yet private medical records document reports of tinnitus onset in 2002, with the use of a new prescription medication.  The Veteran has provided inconsistent reports throughout the claims and appeal process.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Accordingly, his reports of symptoms lack probative value.

The Veteran has a current hearing loss disability.  The earliest evidence of such a disability is the May 2002 private audiogram.  It is also not in dispute that the Veteran incurred noise exposure during service.  However, there is no probative evidence that the Veteran had hearing loss or tinnitus during service or that hearing loss was manifest to a compensable degree within the first year of service.  The Veteran's service treatment records do not reveal that hearing loss and/or tinnitus were not diagnosed, noted, or manifest at any time during service.  Audiology testing on entrance and separation examination revealed normal hearing in each instance with no evidence of a hearing threshold shift.  The Veteran specifically reported no subjective symptoms of hearing loss or ringing in his ears on his separation medical history.  

Close review of the record does not reveal a specific assertion that the Veteran has experienced hearing loss or tinnitus from the noise exposure during service to the present.  Rather, the Veteran's assertions are merely his belief that the noise exposure during caused his current hearing loss.  The Veteran's statements are competent evidence as to what he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his statements as to the etiology of his bilateral hearing loss is not competent evidence as it is not shown that the Veteran has the medical expertise to make this determination.  Id.  Accordingly, the Veteran's statements as to the etiology of his current hearing loss are not probative.  Id. 

While considering the Veteran's statements, the two medical opinions expressed by VA audiologist found that the Veteran's current hearing loss is not related to the noise exposure during service.  The Veteran has submitted no probative evidence linking his current hearing loss and tinnitus to service.  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and bilateral tinnitus.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and service connection is not warranted for bilateral hearing loss and bilateral tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


